          Case 2:19-cv-00022-APG-NJK Document 145 Filed 04/01/21 Page 1 of 4



 1 MICHAEL N. FEDER
   Nevada Bar No. 7332
 2 DICKINSON WRIGHT PLLC

 3 3883 Howard Hughes Parkway, Suite 800
   Las Vegas, NV 89169
 4 Telephone: 702-550-4400
   Facsimile:   844-670-6009
 5 Email:       mfeder@dickinsonwright.com
 6
     MARTIN D. HOLMES (Pro Hac Vice)              TREVOR W. HOWELL (Pro Hac Vice)
 7   Tennessee Bar No. 012122                     Tennessee Bar No. 009496
     PETER F. KLETT (Pro Hac Vice)                HOWELL LAW, PLLC
 8   Tennessee Bar No. 012688                     P.O. Box 158511
     AUTUMN L. GENTRY                             Nashville, TN 37215
 9   Tennessee Bar No. 020766                     Telephone: (615) 406-1416
     DICKINSON WRIGHT PLLC                        Email: trevor@howelllawfirmllc.com
10
     Fifth Third Center, Suite 800
11   424 Church Street
     Nashville, TN 37219
12   Telephone: 615-244-6538
     Facsimile:    844-670-6009
13   Email:        mdholmes@dickinsonwright.com
                   pklett@dickinsonwright.com
14
                   agentry@dickinsonwright.com
15
   Attorneys for Plaintiff and
16 Collective Class Members

17                               UNITED STATES DISTRICT COURT
18                                    DISTRICT OF NEVADA

19
     ALBERTO DELARA, on behalf of himself and       Case No. 2:19-cv-00022-APG-NJK
20   others similarly situated,

21                         Plaintiff,               STIPULATION AND ORDER
                                                    EXTENDING THE DEADLINE
22          v.                                      FOR PLAINTIFF TO FILE HIS
                                                    OPPOSITION TO DEFENDANT’S
23   DIAMOND RESORTS INTERNATIONAL                  MOTION FOR SUMMARY
     MARKETING, INC.,                               JUDGMENT AND THE
24                                                  DEADLINE FOR DEFENDANT
                           Defendant.               TO FILE ITS REPLY
25

26
                                                    (FIRST REQUEST)
27

28

                                              1
          Case 2:19-cv-00022-APG-NJK Document 145 Filed 04/01/21 Page 2 of 4



 1          Plaintiff Alberto Delara, on behalf of himself and others similarly situated, and Defendant
 2 Diamond Resorts International Marketing, Inc. (Plaintiff and Defendant are collectively referred

 3 to as “the Parties”), by and through their respective counsel, hereby submit this Stipulation and

 4 Order extending the deadline for Plaintiff to file his opposition to Defendant’s Motion for

 5 Summary Judgment by seven days and extending Defendant’s deadline to file its reply by a mutual,

 6 corresponding, seven days. Defendant filed its Motion for Summary Judgment on March 19, 2021.

 7 (ECF No. 141.) Plaintiff’s opposition is due by April 9, 2021. This is the Parties’ first request to

 8 extend the deadlines for Plaintiff to file his opposition to Defendant’s Motion for Summary

 9 Judgment and for Defendant to file its reply to Plaintiff’s opposition to Defendant’s Motion for

10 Summary Judgment.

11          The Parties HEREBY STIPULATE AND AGREE as to the following:
12          1.      On March 19, 2021, Defendant filed its Motion for Summary Judgment (ECF No.
13 141) and Plaintiff’s opposition is due on or before April 9, 2021.

14          2.      Plaintiff’s lead counsel, Martin Holmes, is traveling out of state from his home on
15 April 5, 2021, to undergo medical testing that week and a surgical procedure under general

16 anesthesia on April 9, 2021, the due date of Plaintiff’s Opposition. Mr. Holmes is scheduled to

17 return to home on April 12, 2021.

18          3.      During the time period between April 5, 2021 and April 12, 2021, Mr. Holmes will
19 have limited access to emails and other communication with co-counsel and staff, and will not be

20 in the office during the week of April 5 – 9, 2021, to oversee the completion and filing of Plaintiff’s

21 opposition to Defendant’s Motion for Summary Judgment.

22          4.      Plaintiff’s counsel has conferred with Defendant’s counsel.          In light of the
23 circumstances, the Parties submit that good cause exists for a mutual, seven-day, expansion of the

24 briefing schedule and extension of the filing deadlines. Specifically, Plaintiff would have four

25 weeks instead of three weeks to submit his opposition, which extends his deadline from April 9,

26 2021, to April 16, 2021. Likewise, Defendant would have three weeks instead of two weeks to

27

28

                                                      2
              Case 2:19-cv-00022-APG-NJK Document 145 Filed 04/01/21 Page 3 of 4



 1 submit its reply, which extends its deadline from April 30, 2021 to May 7, 2021.1 The requested

 2 extensions should not cause any material delay in these proceedings.

 3              5.       Based on the foregoing, the Parties stipulate that Plaintiff’s opposition to
 4 Defendant’s Motion for Summary Judgments shall be filed on or before April 16, 2021 and

 5 Defendant’s reply to Plaintiff’s opposition to Defendant’s Motion for Summary Judgment shall be

 6 filed on or before May 7, 2021.

 7

 8 IT IS SO STIPULATED this 31st day of March, 2021.

 9 DICKINSON WRIGHT PLLC                                  LEWIS ROCA ROTHGERBER CHRISTIE LLP
10 /s/ Martin D. Holmes                                   /s/ Ferry Eden Lopez
   MICHAEL N. FEDER                                       HOWARD E. COLE
11 Nevada Bar No. 7332                                    Nevada Bar No. 4950
   3883 Howard Hughes Parkway                             JENNIFER K. HOSTETLER
12 Suite 800                                              Nevada Bar No. 11994
   Las Vegas, NV 89169                                    BRIAN D. BLAKELY
13                                                        Nevada Bar No. 13074
                                                          3993 Howard Hughes Pkwy, Suite 600
14                                                        Las Vegas, NV 89169-5996
     MARTIN D. HOLMES
15 (Admitted Pro Hac Vice)                                KIRSTIN E. MULLER
   Tennessee Bar No. 012122                               (Admitted Pro Hac Vice)
16 PETER  F. KLETT
     (Admitted Pro Hac Vice)                              California Bar No. 186373
                                                          ALISON M. HAMER
17 Tennessee Bar No. 012688                               (Admitted Pro Hac Vice)
   Fifth Third Center, Suite 800
   424  Church Street                                     California Bar No. 258281
18                                                        BENJAMIN J. TREGER
   Nashville, TN 37219                                    (Admitted Pro Hac Vice)
19                                                        California Bar No. 285283
   TREVOR W. HOWELL
   (Admitted  Pro Hac Vice)                               FERRY EDEN LOPEZ
20                                                        (Admitted Pro Hac Vice)
   Howell Law, PLLC
                                                          California Bar No. 27480
21 P.O. Box 158511                                        Hirschfeld Kramer LLP
   Nashville, TN 37215
                                                          233 Wilshire Boulevard, Suite 600
22                                                        Santa Monica, California 90401
    Attorneys for Plaintiff and
23 Collective Class Members
                                                          Attorneys for Defendant
24

25              Based on the Parties’ stipulations, and for good cause shown, it is hereby ORDERED that
26 the Plaintiff’s opposition to Defendant’s Motion for Summary Judgment shall be filed on or before

27

28   1
         Pursuant to Local Rule 7-2(b), Defendant’s reply is due 14 days after service of Plaintiff’s response.
                                                                 3
            Case 2:19-cv-00022-APG-NJK Document 145 Filed 04/01/21 Page 4 of 4



 1 April 16, 2021 and Defendant’s reply to Plaintiff’s opposition to Defendant’s Motion for Summary

 2 Judgment shall be filed on or before May 7, 2021.

 3

 4                                                IT IS SO ORDERED:
 5                                                ______________________________
                                                  ANDREW P. GORDON
 6                                                United States District Judge
 7                                                         April 1, 2021
                                                  DATED: ______________________
 8

 9

10                                   CERTIFICATE OF SERVICE
11           I hereby certify that on March 31, 2021, I caused a true and accurate copy of the foregoing
12 STIPULATION AND ORDER EXTENDING THE DEADLINE FOR PLAINTIFF TO FILE HIS

13 OPPOSITION TO DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND THE

14 DEADLINE FOR DEFENDANT TO FILE ITS REPLY to be filed with the Clerk of the Court via

15 the Court’s CM/ECF system, which sent an electronic copy of same to the following counsel of

16 record:

17 HOWARD E. COLE

18 JENNIFER K. HOSTETLER
   BRIAN D. BLAKELY
19 LEWIS ROCA ROTHGERBER CHRISTIE LLP
   3993 Howard Hughes Pkwy, Suite 600
20 Las Vegas, NV 89169-5996

21
   ALISON MEGAN HAMER (Admitted Pro Hac Vice)
22 BENJAMIN JOSEPH TREGER (Admitted Pro Hac Vice)
   KIRSTIN ELISABETH MULLER (Admitted Pro Hac Vice)
23 FERRY EDEN LOPEZ (Admitted Pro Hac Vice)
   HIRSCHFELD KRAMER LLP
24 233 Wilshire Boulevard, Suite 600
   Santa Monica, California 90401
25

26 Attorneys for Defendant
                                                          /s/ Martin D. Holmes
27                                                        Martin D. Holmes
     4838-7932-6435 v1 [86972-1]
28

                                                      4
